DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to teach or render obvious all the limitations of instant claim 1. The combination of Fujiwara (US 2016/0005630) in view of Hayashi (WO2016/052642) as applied in the non-final office action mailed 09/20/2021 represents the closest prior art. This combination fails to teach or render obvious the amended limitation of claim 1 regarding the opening of the discharge passage being provided at a lowermost portion of the concave portion and a radial-direction outer side position deviated from the rotation axis. Applicant’s arguments (reply p8-9 filed 11/29/2021) have been persuasive in arguing why the prior art combination of Fujiwara in view of Hayashi fails to render obvious this newly presented limitation and that the claimed shape concave portion and position of the discharge passage opening in the concave portions represents more than a change of shape or rearrangement of parts because the claimed shape and position allow for the centrifugal force created in the base to assist in moving liquid to the discharge opening (see reply p9 filed 11/29/2021 and [0087-0089] of the specification as filed). Fujiwara has taught drain hole 253a as a drain hole for the counterbore 253 and notes that it does not face the pedestal 119 (shaft) [0058]. The counterbores 251 and 252 that can drain directly outside of the pedestal to spin base 115 do not include a drain hole. A change in the shape of the counterbore to include a concave shape would alter how it functions as a recess for accommodating screw 264 for attachment of the nozzle bar to the pedestal. Further, prima facie case of obviousness for maintaining the radially outward position of the drain hole because the position of the drain hole of Fujiwara is taught at such position to allow liquid in the counterbore 253 to be drained to spin base 115 by not overlapping with pedestal 119 and because Hayashi, which does teach the discharge passage, teaches drainage through a position aligned with the rotation of axis of the substrate. While Hayashi as applied provides motivation for providing a recess with a concave surface and a discharge opening on the concave surface (see 30a Fig 4 and citations provided in office action mailed 09/20/2021), Hayashi teaches this as aligned with the axis of rotation of the wafer. A person of ordinary skill in the art at the time the invention was filed, even being aware of the influences of centrifugal force on fluid flow dynamics and drainage openings, would not have found motivation to move the opening of the discharge passage of Hayashi because the nozzle head of Hayashi does not rotate [0055]. It is due to all of these factors that the combination of Fujiwara in view of Hayashi does not teach or render obvious all the limitations of the instant claims 1. Other prior art of record such as Higashijima (US 2012/0160278) fails to teach the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716